     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 1 of 17 Page ID #:594




 1 Edward C. Chen (SBN 312553)
   LAW OFFICES OF EDWARD C. CHEN
 2 1 Park Plaza, Suite 600
   Irvine, CA 92614
 3 Telephone: (949) 287-4278
   Facsimile: (626) 385-6060
 4 Edward.Chen@edchenlaw.com

 5
     Attorney for Plaintiffs and the Proposed Classes
 6

 7                                      UNITED STATES DISTRICT COURT

 8                           FOR THE CENTRAL DISTRICT OF CALIFORNIA

 9     HUGH NGUYEN, TODD WOLVEN, IAN                    Case No. 8:19-cv-01442-JLS-JDEx
       ELLWOOD, E’RIKA BROCK, individuals, on
10
       behalf of himself and all others similarly
11     situated,                                        PLAINTIFFS’ NOTICE OF MOTION AND
                                                        MOTION FOR RECONSIDERATION;
12                                                      MEMORANDUM OF POINTS AND
                               Plaintiffs,              AUTHORITIES; AND DECLARATIONS IN
13                                                      SUPPORT
                  v.
14

15                                                      [Proposed Order Filed Concurrently Herewith]
       TESLA, INC. d/b/a/ TESLA MOTORS,
16     INC., a Delaware corporation,
                                                        Date:      June 19, 2020
17                                                      Time:       10:30 a.m.
18                             Defendant.               Courtroom: 10A

19

20

21

22

23

24

25

26
27

28
      PLAINTIFFS’ MOTION
      FOR RECONSIDERATION                               i
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 2 of 17 Page ID #:595




 1           TO THE COURT, ALL PARTIES, AND THEIR RESPECTIVE COUNSEL OF RECORD:
 2           PLEASE TAKE NOTICE that Plaintiffs HUGH NGUYEN, TODD WOLVEN, IAN ELLWOOD,

 3    AND E’RIKA BROCK (collectively, “Plaintiffs”) hereby move the Court for reconsideration of the Order

 4    re Defendant Tesla, Inc.’s (“Tesla”) Motion to Compel Arbitration and Stay of Proceedings Pending

 5    Arbitration (ECF, Doc. 21). On June 12, 2020 at 10:30 a.m., or at another time deemed safe by the Court,
      or at a time set by the Court for the parties to appear telephonically, Plaintiffs shall appear in Courtroom
 6
      10A of the United States District Court for the Central District of California, located in the Ronald Reagan
 7
      Federal Building, at 411 West 4th Street, Santa Ana, CA 92701, and furthermore, respectfully request that
 8
      the Court reconsider its ruling that Plaintiffs in the instant case be compelled to arbitrate their claims.
 9
             Plaintiffs bring this motion for reconsideration and respectfully request that the Court amend or
10
      alter its April 6, 2020 Order [Dkt. 21] pursuant to Federal Rule of Civil Procedure 59(e) on the basis that
11
      the newly discovered evidence that was not previously available despite reasonable efforts of Plaintiffs
12
      and Plaintiffs’ counsel in doing so, and also because the Court made an initial decision that was manifestly
13    unjust by failing to properly consider evidence submitted by Plaintiffs in their opposing brief. Fed. R.
14    Civ. P. 59(e).
15           Additionally, Plaintiffs respectfully request that the Court reconsider its ruling pursuant to Federal
16    Rule of Civil Procedure 60(b), where there has been clear fraud, misrepresentation, and similar misconduct
17    that has occurred here, due to the fact that Tesla and its counsel have submitted not one, but multiple

18    different forms of false evidence, including false declarations of two separate witnesses. Reconsideration

19    is warranted here where counsel for Tesla has expressly breached its duty of candor to the Court and has

20    failed to take any remedial measures despite being made aware of the fact that the evidence that was
      previously submitted to the Court was false. Fed. R. Civ. P. 60(b)(1)-(6).
21
             Furthermore, reconsideration is permittable under the Local Rules of this District and the Court
22
      must grant such requests for reconsideration where there have been a “manifest showing of a failure to
23
      consider material facts presented to the Court before such decision. C.D. Cal. L.R. 7-18(c). Additionally,
24
      and as required by the Local Rules of this Court, Plaintiffs’ motion for reconsideration does not, “in any
25
      manner repeat any oral or written argument made in support of or in opposition to the original motion.”
26
      Id. Instead, Plaintiffs simply seek to shed light upon the fact that Tesla and its counsel has perpetrated
27

28
      PLAINTIFFS’ MOTION
      FOR RECONSIDERATION                                   ii
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 3 of 17 Page ID #:596




 1    multiple frauds upon the Court, whereas Plaintiffs and Plaintiffs’ counsel have done as much as they
 2    possibly could have to advance their position while upholding the duty of candor.            For these reasons,

 3    Plaintiffs would respectfully urge that the Court grant justice here, for failure to, at the very least, consider

 4    Plaintiffs’ evidence that the Court did not consider in its initial ruling.           Without permitting the

 5    reconsideration of Plaintiffs’ arguments in rendering the initial ruling, the Court will then have clearly and
      wrongfully based such a ruling on key substantive issues that were based upon fake and fraudulent
 6
      evidence and declarations submitted by Tesla.
 7
              Lastly, Tesla and its counsel will likely attempt to obfuscate the fact of their wrongdoing and argue
 8
      that Plaintiffs’ and Plaintiffs’ counsel should bear some portion of the blame here and may even request
 9
      sanctions to be issued by the Court. Plaintiffs and Plaintiffs’ counsel sincerely apologize for any delay
10
      and inconvenience that this may have caused the Court, however, any blame apportioned to them does not
11
      rise above the level of excusable neglect, inadvertent error, or mistake that would require the Court’s
12
      denial of the instant request for reconsideration.
13            This Motion for Reconsideration is based upon the Memorandum of Points and Authorities
14    attached hereto; the Declarations in Support Thereof, the pleadings and papers filed in this action; any oral
15    argument as may be presented at the hearing on the Motion; and any other such evidence of which the
16    Court may take judicial notice of and consider. This motion is made following the conference of counsel
17    pursuant to Local Rule 7-3, which took place by electronic-mail between April 14 – April 16, 2020.

18    (Declaration of Edward Chen, ¶¶ 2-6).

19
      Dated: May 4, 2020                                      Respectfully submitted,
20

21                                                            LAW OFFICES OF EDWARD C. CHEN

22
                                                   By:        /s/ Edward C. Chen
23                                                            Edward C. Chen (SBN 312553)
                                                              Attorney for Plaintiffs and the Proposed Classes
24

25

26
27

28
      PLAINTIFFS’ MOTION
      FOR RECONSIDERATION                                    iii
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 4 of 17 Page ID #:597




 1    Edward C. Chen (SBN 312553)
      LAW OFFICES OF EDWARD C. CHEN
 2    1 Park Plaza, Suite 600
      Irvine, CA 92614
 3    Telephone: (949) 287-4278
      Facsimile: (626) 385-6060
 4    Edward.Chen@edchenlaw.com
 5
      Attorney for Plaintiffs and the Proposed Classes
 6

 7                                      UNITED STATES DISTRICT COURT

 8                             FOR THE CENTRAL DISTRICT OF CALIFORNIA

 9     HUGH NGUYEN, TODD WOLVEN, IAN                      Case No. 8:19-cv-01442-JLS-JDEx
       ELLWOOD, E’RIKA BROCK, individuals, on
10
       behalf of himself and all others similarly
11     situated,                                          MEMORANDUM OF POINTS AND
                                                          AUTHORITIES; DECLARATIONS
12                                                        OF HUGH NGUYEN AND
                               Plaintiffs,                EDWARD C. CHEN IN SUPPORT
13
                  v.
14

15
       TESLA, INC. d/b/a/ TESLA MOTORS,                   Date:      June 19, 2020
16     INC., a Delaware corporation,                      Time:      10:30 a.m.
                                                          Courtroom: 10A
17

18                             Defendant.

19

20

21

22

23

24

25

26
27

28
      PLAINTIFFS’ MOTION
      FOR RECONSIDERATION                                iv
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 5 of 17 Page ID #:598




 1                               MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.        INTRODUCTION
 3            Plaintiffs move the Court to reconsider the prior Order compelling arbitration of Plaintiffs individual
 4 claims against Tesla (Doc. 21) pursuant to Federal Rules of Civil Procedure 59(e), 60(b)(1) - (b)(6) and

 5 pursuant to the additional limitations imposed by             Local Rule 7-18.     While Plaintiffs motion for
 6 reconsideration are allowable and valid under each of the three rules, the common thread that links them

 7 together is the fact that the Court erred by ultimately deciding to disregard the warranty document that

 8 Plaintiffs proffered as evidence in opposition to Tesla’s effort to compel arbitration. This was based upon

 9 false evidence and false declarations submitted under penalty of perjury by Tesla and its counsel.

10            The Court’s ruling, however, was made in error at no fault of its own, and instead, the decision was
11 reached after relying upon a mixture of Plaintiffs’ actions that amount to no more than simple mistake

12 and/or excusable neglect, and largely combined with and influenced by, Tesla’s misleading and false

13 evidence, and Tesla’s submission of perjurious and fraudulent witness declarations. More specifically,

14 Tesla submitted false evidence in the form of a fake and inapplicable warranty document and bolstered such

15 false evidence by submitted fraudulent and perjurious declarations that Tesla and Tesla’s counsel knew

16 were untrue. To make matters worse, Tesla and its counsel failed to even attempt in taking appropriate

17 remedial measures after having learned of the deficiencies in the evidence it presented and relied upon. The

18 failure to act by taking any reasonable remedial measures is an express violation of the Rules of Professional

19 Conduct that govern the profession of law. Tesla’s latest act shows the lengths that it will take to continue

20 denying Plaintiffs more than reasonable requests for relief, and comes in stark difference to Plaintiffs’

21 honesty and Plaintiffs’ refusal to commit perjury or fraudulently mislead the Court just to obtain a victory.

22            Specifically, the Court incorrectly found in its prior ruling that Plaintiffs’ evidence in the form of
23 an attached warranty lacked proper foundation, thereby disregarding one of Plaintiffs’ key arguments

24 against mandatory arbitration and evidence regarding the invalidity of the arbitration clause(s) that Tesla

25 raised in support of their contentions.1 Plaintiffs bring this motion in order to shed light on the false

26
27    1
          See Doc. 21, fn. 1, fn. 5
28
      PLAINTIFFS’ MOTION
      FOR RECONSIDERATION                                    1
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 6 of 17 Page ID #:599




 1 evidence and perjurious declarations submitted by Tesla, and do bring this instant motion with the hope that

 2 Tesla and its counsel will effectively be deterred from repeating the same behavior. Reconsideration is

 3 warranted here, where Plaintiffs and Plaintiffs’ counsel were simply adhering to the rule and had no intent

 4 to conjure up evidence or otherwise make false statements to the Court just to obtain victory.

 5
      II.     ARGUMENT
 6
            A. Reconsideration Under FRCP 59(e) is Warranted Here Where New Evidence Has Been
 7             Discovered and Where the Initial Decision Was Manifestly Unjust
 8           Under Federal Rule of Civil Procedure 59(e), reconsideration is appropriate “if (1) the district court

 9 is presented with newly discovered evidence, (2) the district court committed clear error or made an initial

10 decision that was manifestly unjust, or (3) there is an intervening change in controlling law.” SEC v.

11 Platforms Wireless Int’l Corp., 617 F.3d 1072, 1100 (9th Cir. 2010) (internal quotation marks omitted); see

12 also C.D. Cal. R. 7-18 (Motion for Reconsideration). Relying on this first ground, Plaintiffs stress to the

13 Court that reconsideration is appropriate here because the Court ultimately based its ruling under the false

14 pretense that Plaintiffs’ had expressly assented to mandatory arbitration and that there were no conflicting

15 arbitration agreements at issue.

16           The Court’s evidentiary ruling has severely prejudiced Plaintiffs and such ruling would be

17 manifestly unjust if upheld, based on the fact that the evidence proffered by Plaintiffs is the applicable and

18 true document. This document also contains the actual method and process for dispute resolution that

19 Plaintiff Nguyen had actually assented to and should have been considered here. The Court did not give

20 any weight whatsoever to the fact that Plaintiff Nguyen tried, in absolute good faith, to establish the

21 foundation for the fact that the evidence proffered to the court was proper and admissible evidence. More

22 specifically, the Court decided not to consider Plaintiffs’ evidence of the applicable warranty document at

23 issue, and therefore did not consider Plaintiffs’ key arguments against compelling mandatory arbitration

24 based upon the argument that the arbitration agreements are invalid and conflicting. Instead, the Court was

25 likely swayed by Tesla’s introduction of not one, but two Tesla personnel who declared that Tesla’s

26 warranty version was the applicable one and Plaintiff Nguyen had agreed to that version. The Court was
27

28
      PLAINTIFFS’ MOTION
      FOR RECONSIDERATION                                   2
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 7 of 17 Page ID #:600




 1 misled by Tesla to make an evidentiary ruling in favor of Tesla, however, the Court was unaware of the fact

 2 that Tesla’s evidence and declarations were all false.

 3          In fact, Plaintiff Nguyen specifically declared, under penalty of perjury, that the warranty document
 4 proffered as evidence was the one that he was explicitly following directions from. (See Nguyen Decl..,

 5 Doc. 17-1). The Court erred by not considering Plaintiffs’ evidence and arguments, despite the fact that the

 6 warranty document proffered by Plaintiffs was the correct version. Plaintiff Nguyen and Plaintiff’s counsel

 7 conducted and made a diligent and reasonable effort to search for the document that Plaintiff Nguyen had

 8 received for his vehicle, personally. (Nguyen Decl. ¶ 9) (Declaration of Edward C. Chen, ¶ 7-9) (“Chen

 9 Decl.”). In fact, Plaintiff’s counsel made multiple attempts to confirm with Plaintiff Nguyen as to the

10 authenticity and relevance of the warranty document at issue. (Chen Decl. ¶ 9). Unfortunately, due to

11 inadvertent mistake, excusable neglect, and error of Plaintiffs’ counsel, and the difficulties that Plaintiff

12 Nguyen and Plaintiffs’ counsel had in obtaining the document left Plaintiff Nguyen with having to verify

13 and authenticate a similar, and original document in the manner that was done. Unfortunately, Plaintiff

14 Nguyen and Plaintiffs’ counsel were unable to locate Plaintiff Nguyen’s document, yet Plaintiffs did not lie

15 or misrepresent any facts of the evidence that was introduced in Plaintiffs opposing brief.

16          Tesla misled the Court by submitting false evidence and fake declarations from perjurious witnesses
17 and Tesla’s counsel breached its duty of candor to the Court. The Court erred in making an evidentiary

18 ruling and choosing not to consider Plaintiffs’ evidence and may likely have been persuaded by Tesla’s

19 presentation of the false evidence to the Court. Here, Tesla submitted declarations from two different Tesla

20 personnel in an attempt to further bolster its fraudulent position and fake arguments. 2 It is clear that Tesla

21

22    2
        See Nager et al. vs. Tesla Motors Inc., Case No. 19-2382-JAR (D. Kan. Sep. 3, 2019) (“Defendant’s
      evidence is inadequate to meet its burden to demonstrate an enforceable agreement to arbitrate. Defendant
23
      has included, multiple times, a copy of its standard Motor Vehicle Order Agreement, which undeniably
24    contains language requiring arbitration of any dispute between plaintiffs and defendant. But what is at
      issue in this case is not whether defendant’s Agreement contains arbitration language; it is whether
25    plaintiff ever agreed to submit to arbitration. Defendant argues that plaintiffs electronically accepted the
      Agreement and that electronic signature constitutes assent to the contract. Defendant has provided
26    affidavits attesting to the how purchases are generally made, but they have not proffered any evidence that
27    plaintiffs actually went through these processes to purchase their vehicle. Defendant has not offered any

28
      PLAINTIFFS’ MOTION
      FOR RECONSIDERATION                                   3
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 8 of 17 Page ID #:601




 1 submitted false evidence and declarations to mislead the Court and to wrongfully convince the Court that a

 2 valid agreement to arbitrate existed and that there was no conflict of the arbitration provisions between the

 3 purchase agreement and the warranty document. Id. While Tesla willfully introduced false evidence and

 4 fake testimony, and grossly misled the Court to wrongfully believe that there was, in fact, no actual conflict

 5 between the agreements, Plaintiffs chose not to mislead the Court and to proffer the evidence it had available

 6 in a manner that would neither deceive nor trick the Court. In other words, Plaintiffs were simply telling

 7 the truth and did not make any false representations to the Court.

 8          The fact is that Plaintiffs had exercised reasonable diligence in trying to obtain the exact warranty
 9 document that Plaintiff Nguyen actually received, however, due to issues encountered with locating the

10 documents and impending filing deadline, Plaintiff Nguyen was able to provide to the best of his personal

11 knowledge, that the terms contained within the warranty document that had ultimately been submitted to

12 the Court as evidence was one that he was aware of and had been following the terms of all along. (Nguyen

13 Decl. ¶¶4-6). The Court’s decision not to consider Plaintiffs’ evidence and arguments resulted in a clear

14 error that is manifestly unjust. This injustice is exacerbated by the fact that the Court’s decision was based

15 and influenced largely on false evidence and fraudulent perjurious testimony submitted by Tesla.

16           Indeed, the Court found that “[t]he warranties Tesla submitted as Exhibits 1 and 2 to the Fraser
17 Declaration were effective from September 2017 to January 2018 (Fraser Decl. ¶¶ 2-3.) (Order, Doc. 22 at

18 fn. 1.) Based upon this false statement made by a Tesla party under penalty of perjury, the Court inferred

19 that the warranty version submitted by Tesla was the right document and therefor applied to the Plaintiffs

20 here. Going further, Tesla states in footnote 6 to its Reply brief the following:

21
                     “Nguyen attaches the ‘2014-2015” used vehicle warranty to his declaration,
22                   but fails to authenticate it, declaring only that a ‘copy of the only Tesla
                     Preowned Vehicle Limited Warranty that I am aware of is attached hereto
23

24
      business record that establishes plaintiffs clicked through and electronically accepted the Agreement,
25    despite its assertion that the company electronically stores documents and other information pertaining to
      its vehicle sales. The court agrees with plaintiffs that defendant has offered what appears, for purposes of
26    this dispute, to be ‘just some random document with no connection to plaintiffs or the transaction at issue
      in this case.’ Plaintiffs do not dispute placing an order, which is what defendant’s evidence confirms; the
27    manner and logistics of the order appear to be the relevant factual issues in dispute.”
28
      PLAINTIFFS’ MOTION
      FOR RECONSIDERATION                                  4
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 9 of 17 Page ID #:602




 1                    as Exhibit ‘A’ (cit. omitted) Nguyen does not allege that he received a copy
                      of this document, and does not otherwise allege any facts to suggest it
 2                    applies to him. He appears to have found it online…”

 3                    (Tesla’s Reply, Doc. 18, pg. 8, fn. 6).
 4           Based upon the warranty documents that Tesla proffered as evidence, the Court found that there was

 5 no issue or conflict of the agreements and then held erroneously that Plaintiffs had clearly assented to

 6 arbitration of their claims. (Dkt. 15-21; Dkt. 18-6). Again, Plaintiffs are unable to see how they “did not

 7 allege any facts to suggest” that the warranty document proffered as evidence by Plaintiffs did not apply to

 8 Plaintiff Nguyen. Plaintiff Nguyen’s own declaration explicitly states that he was following the terms of

 9 the warranty document the entire time. (Doc. 18-1). The fact is that Plaintiff Nguyen did not want to lie or

10 submit a false statement under oath and penalty of perjury. (Nguyen Decl. ¶ 6). In any event, Plaintiffs

11 should not be prejudicially penalized by the mistakes or inadvertent errors of their counsel, and the Court

12 has the discretion to set aside its initial order and reconsider Plaintiffs’ opposition brief with all evidence in

13 support thereof being considered as well. (See FRCP 60(b)(1) which “provides for a party or their legal

14 representative to obtain relief from an adverse judgment of a federal court for “mistake, inadvertence,

15 surprise or excusable neglect.” Fed. R. Civ. P. 60(b)(1)).

16           The Court ultimately accepted Tesla’s version of the evidence as true and decided not to give any

17 weight to Plaintiff’s honest and truthful statements. In light of the fact that the actual, operative warranty

18 document at issue here has since been discovered, and that the Court’s prior decision on the order was made

19 based upon false statements that were quite clearly and recklessly made without actual personal knowledge,

20 under penalty of perjury by Tesla’s declarants, reconsideration must be granted so as to avoid any further

21 perpetration of fraud by Tesla.

22           The situation here is similar to a matter involving the ride-sharing company, Uber. In Lucius

23 Manning vs. Uber Technologies Inc., 358 F.Supp.3d 962, 965 (2019), the court found that Uber failed to

24 submit adequate and authenticated evidence of a document that was submitted in a reply brief. Additionally,

25 the court held that the attorney for Uber had no personal knowledge of the documents and was an improper

26 witness to admit them as they were not self-authenticating. Id.          Importantly, the court held that “Uber

27 seems to think that if an Uber attorney or Uber employee says something an opposing party and the court

28
      PLAINTIFFS’ MOTION
      FOR RECONSIDERATION                                    5
      Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 10 of 17 Page ID #:603




 1 must accept the statement as true. Wrong.” Id. The court also struck down Uber’s arguments where such

 2 an evidentiary showing was approved, however, the differing factor was that in the cases cited, there was

 3 either actual proof of signatures, or the party challenging arbitration did not challenge the authenticity of

 4 the document. Id. (“[i]n that context, the [courts] held that the plaintiff’s testimony that he or she did not

 5 recall signing the agreement was not sufficient to create a dispute warranting discovery. See, e.g., Cortez

 6 v. Ross Dress for Less, Inc., 2014 WL 1401869, *3 (C.D. Cal. April 10, 2014) (the defendant produced

 7 agreements with the plaintiff’s electronic signature); Sundquish v. Ubiquity, Inc., 2017 WL 3721475, *2, 4

 8 (S.D. Cal. Jan. 17, 2017) (the defendant produced arbitration agreements signed by the plaintiffs and the

 9 plaintiffs did not dispute the authenticity of their signatures nor that they entered into the agreements);

10 Loewan v. Lyft, Inc., 2015 WL 12780465 *5 (N.D. Cal. June 12, 2015) (the plaintiff argued it needed

11 discovery to determine if the arbitration agreement he entered into was unconscionable). Similarly, in

12 Cordas v. Uber Technologies, 228 F.Supp.3d 985, 989-90 (N.D. Cal. Jan. 5, 2017), there was no dispute

13 that the plaintiff had downloaded the Uber app and created a user account. The record here is completely

14 different as Uber has failed to produce any evidence that shows Mr. Ziers agreed to arbitrate…”).

15           Here as in the case involving Uber, Tesla submitted evidence in its reply brief that was not the actual
16 warranty document applicable and attempted to strong-arm the Court into believing that the documents

17 were proper and applicable here. However, the Court did not know of the issues with the evidence proffered

18 by Tesla, and may likely have been won over by the declarations submitted in Tesla’s reply brief for the

19 first time, both of which were false and perjurious.

20         B. FRCP 60(b) Permits Reconsideration Where Tesla Has Fraudulently Misrepresented Facts
21             Under Federal Rule of Civil Procedure 60(b), a party may seek reconsideration of a final judgment
22     or court order for any reason that justifies relief, including:
23
               (1)     mistake, inadvertence, surprise, or excusable neglect;
24             (2)     newly discovered evidence that, with reasonable diligence, could not have
                       been discovered in time to move for a new trial under Rule 59(b);
25             (3)     fraud (whether previously called intrinsic or extrinsic), misrepresentation,
                       or misconduct by an opposing party;
26             (4)     the judgment is void;
27

28
       PLAINTIFFS’ MOTION
       FOR RECONSIDERATION                                    6
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 11 of 17 Page ID #:604




 1            (5)     the judgment has been released or discharged; it is based on an earlier
                      judgment that has been reversed or vacated; or applying it prospectively is
 2                    no longer equitable; or
              (6)     any other reason that justifies relief.
 3
              Fed. R. Civ. P. 60(b)(1)-(6).
 4
              Here, reconsideration is warranted under Rule 60(b)(1), (2), (3) and (6), because, as detailed below,
 5
       as to Rule 60(b)(1), Tesla surprised Plaintiffs by proffering false statements and evidence in regards to
 6
       what the actual applicable warranty document was and Plaintiffs did not have a chance to respond as Tesla
 7
       did so in their Reply brief; as to Rule 60(b)(20), where Plaintiffs exercised reasonable diligence yet were
 8
       unable to discover evidence until after the Court issued its ruling; as to Rule 60(b)(3), Defendants
 9
       introduced false declarations and statements made under penalty of perjury by two Tesla employees, as
10
       well as introducing false evidence and attempting to give the court a misimpression of the actual operative
11
       warranty document applicable to Plaintiffs; and as to Rule 60(b)(6), the Court committed clear error in its
12
       decision to exclude Plaintiffs’ evidence and ruling on the admissibility of the same, which resulted in the
13
       Court having disregarded Plaintiffs’ arguments as to the unconscionability of the agreements at issue,
14
       resulting in harsh and inequitable consequences for Plaintiffs.
15
              Reconsideration is especially warranted here, where Tesla has acted fraudulently, or at the very
16
       least, recklessly, by introducing evidence it knew or reasonably should have known was false. Tesla
17
       claims that Plaintiffs’ arguments regarding the unconscionability of the agreements and warranty
18
       documents are just red herrings, however, it is undisputable that Tesla is the only party here that has
19
       attempted to mislead and confuse the Court.3 Tesla did all that it could to distract and ultimately deceive
20
       the Court to wrongly believing that the “Used Vehicle Extended Limited Warranty” that is applicable here
21
       is one that was effective September 2017. (Mot. Doc. 18, p. 8, ln. 18-20). Furthermore, Tesla urged the
22
       Court to believe that customers have the “option to pursue informal arbitration before NCDS.” Id. at ln.
23
       6-7. However, this is completely false. Instead, the warranty documents that are applicable here would
24

25

26
       3 See Reply, (Dkt. 18, 6:6-7) (“Nguyen’s four-page argument on Tesla’s nonbinding dispute-resolution
27     program for warranty disputes is the ultimate red herring.”).
28
       PLAINTIFFS’ MOTION
       FOR RECONSIDERATION                                  7
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 12 of 17 Page ID #:605




 1     be the one that Plaintiffs actually followed step by step and have now been able to conclusively lay
 2     foundation for and authenticate to the Court here. (Nguyen Decl. ¶ 7-9, Exh. B”).
 3             Tesla bolstered this fraud upon the Court by submitting the Declaration of Lis Fraser (Doc. 18-4),
 4     where Tesla proffered evidence from a Senior Staff Technical Writer that has been with the company for
 5     over 6 years. Id. The Fraser Declaration further tries to establish what Tesla wishes were the operative
 6     warranty document by introducing evidence of what it purports to be two versions of Tesla’s warranty
 7     that were supposedly applicable to the dispute here. Id. Notwithstanding the fact that Tesla decided to
 8     conveniently introduce these misleading documents as evidence for the first time in its Reply Brief,
 9     Plaintiffs are also unable to understand the reason as to the lack of a decision by the Court to treat Tesla’s
10     evidence as it did Plaintiffs.
11             In the Supplemental Declaration of Jasjit Ahluwalia (Doc. 18-7), a Tesla software engineer’s
12     statements was proffered as evidence, and claiming that the same declarant had personal knowledge of
13     what the actual documents delivered to Plaintiffs were. The problem here is that Mr. Ahluwalia does not
14     have personal knowledge of whether the documents actually proffered by Tesla as evidence were actually
15     delivered. In fact, Mr. Ahluwalia merely states that such documents and records “are generated at or near
16     the time of the events they record, either by Tesla employees with personal knowledge of the events or by
17     automated means in response to customer or Tesla actions.” Id. It is clear that Mr. Ahluwalia does not
18     have actual personal knowledge of whether these records or documents were delivered, and perhaps even
19     more interesting is the fact that if the same were actually true, then Tesla should have easily been able to
20     determine what the actual operative warranty document was provided to Plaintiff Nguyen was. (Nguyen
21     Decl. ¶ 4, Exh. “B”). Instead, Tesla decided to simply try and strong-arm the Court by misleading the
22     Court to believe that its evidence was superior to Plaintiffs’. Interestingly, Tesla was unable to proffer
23     actual evidence of which warranty document was provided to the Plaintiffs despite allegedly having access
24     to customer purchase data.
25             The effect of the Courts decision to not consider Plaintiffs’ evidence of the warranty document
26     and adopt Tesla’s iteration effectively shut down Plaintiffs’ arguments against mandatory arbitration. As
27     Tesla falsely misrepresented to the Court, “[t]he extended warranty applicable to Nguyen states: “[i]n the
28
       PLAINTIFFS’ MOTION
       FOR RECONSIDERATION                                   8
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 13 of 17 Page ID #:606




 1     event any disputes, differences, or controversies arise between you and Tesla…you may submit your
 2     dispute to an optional dispute settlement program…” (Mot., Doc. 18, pg. 9). This is absolutely false.
 3     Here, the actual operative warranty document that controls here and by which Plaintiff Nguyen was aware
 4     of and had expressly abided by provides for as follows:
 5
                      “Tesla requires that you submit your dispute to our dispute settlement
 6                    program and wait for a decision to be issued prior to pursuing any remedy
                      under federal or state laws (including 15 U.S.C. Section 2310 or California
 7                    Civil Code 1793.22(b))…[i]f you are not satisfied with the arbitrator’s
                      decision or Tesla’s compliance, you may pursue any other legal remedies
 8                    available to you.”
 9
                      ((Nguyen Decl. ¶ 4, Exh. “B”) (emph. add.).
10

11            Tesla tries to fake its confidence and further adds insult to injury by touting the fact that the dispute

12 resolution process for Plaintiff Nguyen’s vehicle was “crystal clear”. However, Tesla conveniently chose

13 to leave out the fact that said process was not even the one that is applicable here. Tesla further continues

14 to shame Plaintiff Nguyen by introducing evidence – again, for the first time in its reply papers, of Plaintiff

15 Nguyen’s unsuccessful, pro per, efforts at obtaining a reasonable resolution with Tesla via Tesla’s very

16 own forced dispute resolution process. However, the Court may not have picked up on the fact that this

17 evidence completely goes to show that Plaintiff Nguyen was truly following the language of the applicable

18 warranty to him all along, which also should have gone towards the foundation and authentication of the

19 warranty document that was proffered in Plaintiffs’ opposing brief. Plaintiff Nguyen attempted to resolve

20 his issues by following the language in his warranty papers, and it was not until losing his second attempt

21 at arbitration when he decided to retain counsel to pursue “any other legal remedies” available to him, which

22 includes the instant class action proceedings. (Nguyen Decl. ¶¶ 5-8). Despite Tesla’s attempts to portray

23 the conflicting language between the purchase agreement and warranty document as a red-herring, the only

24 thing that is crystal clear here is that the warranty document actually applicable here is not the one that

25 Tesla introduced as evidence. What is even more clear is the fact that Tesla knowingly and intentionally

26 introduced this fake and inapplicable evidence, supported the same by introducing false and perjurious
27 declarations, all in an effort to send this case to arbitration.

28
       PLAINTIFFS’ MOTION
       FOR RECONSIDERATION                                   9
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 14 of 17 Page ID #:607




 1
           C. Reconsideration Would Not Violate the Local Rules
 2           Local Rule 7-18 expressly requires that a motion for reconsideration may not “in any manner repeat
 3 any oral or written argument of or in opposition to the original motion.” C.D. Cal. L.R. 7-18. Here,

 4 Plaintiffs are not attempting to bring or assert new arguments. Rather, Plaintiffs’ are respectfully requesting

 5 that the Court take the actual and applicable warranty document into consideration. Due to the Court’s

 6 erroneous reliance that was based upon Tesla’s misleading evidence, the Court erred further by choosing

 7 not to consider Plaintiffs’ arguments regarding the substantive unconscionability of the arbitration

 8 agreements and Plaintiffs’ contentions that they did not agree to mandatory arbitration.
                                                                                            4


 9           The Local Rules of this district are clear in that “[w]hether to grant a motion for reconsideration

10 under Local Rule 7-18 is a matter within a court’s discretion.” Milton H. Greene Archives, Inc. v. CMG
   Worldwide, Inc., 568 F. Supp. 2d 1152, 1162 (C.D. Cal. 2008). Mere attempts by moving parties to reargue
11
   prior positions by “directing [the court] to additional case law and arguments which it clearly could have
12
   made earlier, but did not is not the purpose of motions for reconsideration under Local Rule 7-18." Duarte
13
   v. J.P. Morgan Chase Bank, No. CV 13-1105-GHK (MANx), 2014 WL 12567787, at *1 (C.D. Cal. May
14
   19, 2014) (alterations omitted) (citing Yang Ming Marine Transp. Corp. v. Oceanbridge Shipping Int'l, Inc.,
15
   48 F. Supp. 2d 1049, 1057 (C.D. Cal 1999)).
16
           Plaintiffs’ are not rehashing any arguments here, but to the contrary, are simply seeking relief from
17
   the Court’s prior decision not to consider Plaintiffs’ evidence and arguments. After having considered
18
   Plaintiffs’ evidence in support of the arguments that were made in opposition to Tesla’s motion, the Court
19
   will then be able to issue a ruling after having considered the true facts and evidence that are applicable to
20 this case. Assuming, arguendo, that the Court reconsiders its ruling, strikes Tesla’s evidence, and considers

21 Plaintiffs’ evidence, yet still reaches the same conclusion in the initial ruling, this result should not detract

22 from the acts of bad-faith that were blatantly committed and the Court should craft an appropriate remedy

23 for the harm caused by Tesla and suffered by Plaintiffs.

24
       4
25       Cf. Pollock v. Vanguard Grp., Inc. No. 17-56814 (9th Cir. Aug. 6, 2019) (Ninth circuit making reference
       to Local Rule 7-18 and holding that the “district court did not abuse its discretion by refusing to consider
26     [Pollok's] argument concerning the contracts' unconscionability because he did not raise it until his motion
       for reconsideration.)
27

28
       PLAINTIFFS’ MOTION
       FOR RECONSIDERATION                                  10
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 15 of 17 Page ID #:608




 1         D. Tesla’s Actions Are Criminal and Tesla’s Counsel Violated the Rules of Professional
 2             Conduct
 3           Tesla’s acts of submitting false evidence and perjurious statements by multiple declarants are not

 4 only misleading to the Court and injurious to Plaintiffs in the civil law context, but the same acts have

 5 implications of criminal liability as well. Under the penalty of perjury, "[w]hoever under oath (or in any

 6 declaration, . . .) in any proceeding before or ancillary to any court or grand jury of the United States

 7 knowingly makes any false material declaration . . . shall be fined under [Title 18] or imprisoned not more
      than five years, or both." 18 U.S.C. § 1623(a). In addition to criminal liability, the crime of committing
 8
      perjury also implicates ethics rules that are applicable to those who practice before this Court. Under the
 9
      California Rules of Professional Conduct, Rule 3.3 “Candor Toward the Tribunal” provides that:
10

11                (a) A lawyer shall not:

12                (1) knowingly make a false statement of fact or law to a tribunal or fail to
                      correct a false statement of material fact or law previously made to the
13                    tribunal by the lawyer;
14
                  (3) offer evidence that the lawyer knows to be false. If a lawyer, the lawyer’s
15                    client, or a witness called by the lawyer, has offered material evidence, and
                      the lawyer comes to know of its falsity, the lawyer shall take reasonable
16                    remedial measures, including, if necessary, disclosure to the tribunal…”

17                    CRPC Rule 3.3.

18             Courts have the inherent authority to deter practitioners from acting in violation of their duty of

19     candor where there is evidence of submitting misstatements or nondisclosure of material facts to the court,

20     which is sanctionable under Rule 11. Pipe Trades Council of N. Cal., U.A. Local 159 v. Underground

21     Contractors Ass'n of N. Cal., 835 F.2d 1275, 1280-81 (9th Cir.1987); Mercury Serv. v. Allied Bank, 117

22     F.R.D. 147, 159 (C.D.Cal.1987), aff'd 907 F.2d 154 (9th Cir.1990) (imposing Rule 11 sanctions on a party

23     for submitting a declaration with false and misleading information that lacked factual foundation, leading

24     to unnecessary inquiries by plaintiffs and " that demonstrate[d] disrespect for the dignity and authority of

25     the courts"). Tesla and its counsel’s conduct are clear indicators of their bad-faith intent to mislead

26     material facts to the Court by use of false evidence and perjurious statements.

27

28
       PLAINTIFFS’ MOTION
       FOR RECONSIDERATION                                 11
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 16 of 17 Page ID #:609




 1            Such acts serve as a severe undermining of the integrity in the adversarial process and the Court
 2     must issue appropriate relief to deter future conduct by Tesla and its counsel, especially where Tesla and
 3     its counsel were expressly informed and were aware of their bad-acts yet failed to take any remedial
 4     measures.5 Tesla’s counsel not only violated the duty of candor to the Court, but here, any attempts to
 5     characterize the initial wrongful act cannot be given any weight where Tesla’s counsel failed to take any
 6     remedial measures to correct or otherwise remedy the initial wrongdoing. Counsel for Tesla was made
 7     expressly aware of the fact that it has submitted false evidence and perjurious testimony yet chose not to
 8     do anything about it. There are simply no excuses or reasons that would possibly exculpate the
 9     wrongdoing of Tesla’s counsel here.
10            Rule 11 of the Federal Rules of Civil Procedure permits the Court to impose sanctions on the
11     parties or their attorneys who violate its directive that all papers presented to the court are (1) factually
12     and legally tenable from an objective perspective, (2) not submitted for “any improper purpose,” and (3)
13     presented after “an inquiry reasonable under the circumstances.” Fed. R. Civ. P. 11(b); see also Christian
14     v. Mattel, Inc., 286 F.3d 1118, 1127 (9th Cir. 2002); Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1177
15     (9th Cir. 1996). A pleader’s lack of candor by submitting misstatements or nondisclosure of material facts
16     to the court is sanctionable under Rule 11. Pipe Trades Council of N. Cal., U.A. Local 159 v. Underground
17     Contractors Ass’n of N. Cal., 835 F.2d 1275, 1280–81 (9th Cir. 1987); Mercury Serv. v. Allied Bank, 117
18     F.R.D. 147, 159 (C.D. Cal. 1987), aff’d 907 F.2d 154 (9th Cir. 1990) (imposing Rule 11 sanctions on a
19     party for submitting a declaration with false and misleading information that lacked factual foundation,
20

21
       5
         See Comment 5, Cal. Rul. Prof. Proc. Rule 3.3. “Remedial Measures [5] Reasonable remedial measures
22     under paragraphs (a)(3) and (b) refer to measures that are available under these rules and the State Bar
       Act, and which a reasonable* lawyer would consider appropriate under the circumstances to comply with
23     the lawyer’s duty of candor to the tribunal.* (See, e.g., rules 1.2.1, 1.4(a)(4), 1.16(a), 8.4; Bus. & Prof.
       Code, §§ 6068, subd. (d), 6128.) Remedial measures also include explaining to the client the lawyer’s
24
       obligations under this rule and, where applicable, the reasons for the lawyer’s decision to seek permission
25     from the tribunal*to withdraw, and remonstrating further with the client to take corrective action that
       would eliminate the need for the lawyer to withdraw. If the client is an organization, the lawyer should
26     also consider the provisions of rule 1.13. Remedial measures do not include disclosure of client
       confidential information, which the lawyer is required to protect under Business and Professions Code
27     section 6068, subdivision (e) and rule 1.6.”
28
       PLAINTIFFS’ MOTION
       FOR RECONSIDERATION                                  12
       Case No. 8:19-cv-01442-JLS-JDEx
     Case 8:19-cv-01422-JLS-JDE Document 23 Filed 05/05/20 Page 17 of 17 Page ID #:610




 1     leading to unnecessary inquiries by plaintiffs and “that demonstrate[d] disrespect for the dignity and
 2     authority of the courts”).
 3     III.   CONCLUSION
 4            Plaintiffs should not be penalized and prejudiced for being honest and for refusing to make false
 5     statements to the Court. The Court made an erroneous decision not to consider Plaintiffs’ arguments and
 6     evidence in Plaintiffs’ opposition papers. This decision was reached by the Court after having considered
 7     false declarations and fake evidence submitted by Tesla and in violation of the duty of candor by Tesla’s
 8     counsel. Any apportionment of fault that may be attributable to Plaintiffs’ is minimal, and Plaintiffs’
 9     should not be punished for the failure of Plaintiffs’ counsel in locating the actual version of the document,
10     where Plaintiffs’ counsel made reasonably diligent efforts to do so.
11            In contrast, Tesla acted with the intent to mislead and misguide the court by submitting false
12     evidence and perjurious declarations. Only after the Court has fully weighed the arguments brought by
13     the parties, and after ignoring any arguments made upon Tesla’s false evidence and declarations, will
14     justice have been carried out. Reconsideration is required here, and the Court should consider the correct
15     and true evidence submitted by Plaintiffs’ and consider the arguments asserted by Plaintiffs’ regarding the
16     same. Even if the Court were to issue the same ruling as the April 6, 2020 Order, such decision would
17     have been, at the very least, made upon true facts and decided on the actual merits.
18

19                                                                 Respectfully submitted,
20

21                                                                 LAW OFFICES OF EDWARD C. CHEN

22
              Dated: May 4, 2020                                  By: /s/ Edward C. Chen
23                                                                  Edward C. Chen (SBN 312553)
                                                                    Attorney for Plaintiffs and the Proposed
24                                                                  Classes
25

26
27

28
       PLAINTIFFS’ MOTION
       FOR RECONSIDERATION                                  13
       Case No. 8:19-cv-01442-JLS-JDEx
